
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.4


Amended and Restated Right of First Refusal and Option Agreement Regarding
Indirectly Held Hotel Cipriani Interests


        Amended and Restated Right of First Refusal and Option Agreement
Regarding Indirectly Held Hotel Cipriani Interests dated as of February 8, 2005
("this Agreement") amending and restating the Right of First Refusal and Option
Agreement Regarding Indirectly Held Hotel Cipriani Interests dated August 22,
1989 (the "Original Agreement") among James B. Sherwood ("Sherwood"),
Orient-Express Hotels Inc., formerly a New York corporation ("OEHI"), and Sea
Containers America Inc. formerly a Delaware corporation ("SC America").

W I T N E S S E T H:

        WHEREAS Sherwood, OEHI and Hotel Cipriani S.p.A., an Italian corporation
prior to its reorganization referred to below ("HCSPA"), entered into an
agreement dated January 27, 1989 providing for rights of first refusal in
Sherwood and OEHI for the purchase of the Hotel Cipriani and related assets in
the event the hotel or such assets were proposed to be sold or otherwise
transferred and for a right of first refusal in HCSPA for the purchase of
Sherwood's apartment located in the Hotel Cipriani in the event the apartment
was proposed to be sold or otherwise transferred, which agreement Sherwood,
Orient-Express Hotels Ltd., a Bermuda company and the successor by merger to
OEHI ("OEHL"), and Hotel Cipriani S.r.l., an Italian corporation and the
successor by statutory reorganization of HCSPA ("HCSRL"), have amended and
restated on February 8, 2005 (the "HCSRL Agreement); and

        WHEREAS Sherwood, OEHI and SC America entered into the Original
Agreement when HCSPA was a wholly-owned indirect subsidiary of Sea
Containers Ltd., a Bermuda company ("SCL"), in order to provide for rights of
first refusal in Sherwood and OEHI in the event the Hotel Cipriani and related
assets are proposed to be sold or otherwise transferred indirectly through the
sale or transfer of shares in HCSPA or the Palazzo Vendramin Interest, and to
provide for an option in OEHI, exercisable at any time, to purchase such assets
for cash and at fair market value, and options in OEHI and Sherwood, exercisable
under certain circumstances, to purchase such assets at fair market value,
either for cash or on a deferred basis; and

        WHEREAS the parties hereto wish to amend and restate the Original
Agreement to take into account the fact that HCSRL is now a wholly-owned
indirect subsidiary of OEHL, that OEHL is the successor by merger to OEHI and SC
America, and that all previous hotel management arrangements between OEHI and
HCSPA have been terminated; and

        WHEREAS the rights provided to Sherwood pursuant to this Agreement are
intended to be a continuation of certain rights provided to Sherwood under an
agreement dated as of November 1, 1983 among Sherwood, Hotel Cipriani Inc., a
Delaware corporation ("HCI"), and OEHI and under an agreement dated January 27,
1989 among SCL, OEHI and Sherwood, which agreements have been previously
terminated in connection with the execution of a share purchase dated
January 27, 1989 between SCL and OEHI and the execution of the Original
Agreement.

        NOW, THEREFORE, in consideration of the mutual agreements set forth in
this Agreement and Sherwood's past and future services as a senior officer of
HCSRL and its ultimate parent company and Sherwood's affording OEHI the
opportunity to acquire the Hotel Cipriani in 1977 to the benefit of

1

--------------------------------------------------------------------------------




OEHI and of OEHL as the successor to OEHI, the parties agree to amend and
restate the Original Agreement as set forth in this Agreement as follows:

1.    Definitions.    The following terms shall have the respective meanings in
this Agreement set forth below:

(a)"Cipriani Premises" means the land and buildings owned or leased by HCSRL,
known as the Hotel Cipriani, and located on the Isola della Giudecca in Venice,
Italy, and any land or buildings in Venice which may hereafter be directly or
indirectly acquired or leased by HCSRL for use in the hotel business in Venice.

(b)"Fair Market Value" means the price, excluding transfer taxes, at which a
willing buyer and a willing seller would agree for the purchase of the property
in question on the date of its valuation. The valuator shall include only
elements attributable to assets and liabilities connected with the hotel
business in Venice, Italy (including tradenames and trademarks), except
agreements or understandings to be terminated as provided in Section 2(c). The
valuation shall be based upon the value of the hotel business as a going concern
unless permission has been obtained in writing from the appropriate governmental
authority for a proposed change of the use or such assets, in which case the
valuation may be based upon such proposed use.

(c)"HCSRL" means HCSRL as defined above, and any Italian corporation which is
wholly-owned, directly or indirectly, by OEHL and which survives a merger
between HCSRL and such corporation.

(d)"HCSRL Quotas" means the outstanding capital quotas of HCSRL (and any related
purchase rights) and any capital quotas of HCSRL (and any related purchase
rights) proposed to be issued or transferred by HCSRL subsequent to the date of
this Agreement to any person.

(e)"Plazzo Vendramin Interest" means the interest of OEHL in Etablissement
Vanderelst, a Liechtenstein anstalt and owner of certain property, known as
Plazzo Vendramin or Casa Zecchi, located on the Isola della Giudecca in Venice,
Italy and acquired by HCI under and described in the agreement dated July 19,
1982 among HCI, Etablissement Vanderelst and Elizabeth Dowager Duchess of
Manchester, including the right to occupy, use and dispose of a certain portion
of the property as provided in such agreement.

(f)"Transfer" means any sale, conveyance, lease, disposition or assignment of
the relevant property. A pledge, mortgage or other encumbrance of such property
shall not be deemed a Transfer, but a sale incident to default by the pledgor or
mortgagor shall be deemed a Transfer.

(g)"Transfer Notice" means the notice the transferor of property subject to this
Agreement is required to give to Sherwood under Section 2 and which shall set
forth the name and address of the proposed transferee, a representation that the
proposed transferee has made a bona fide offer to acquire the property, the
terms of the proposed transfer including the price or other consideration to be
paid in connection therewith, excluding transfer taxes if the transfer is to be
a sale, and a representation as to whether or not the property consists directly
and indirectly solely of assets and liabilities connected with the hotel
business in Venice, Italy.


2.     Right of First Refusal as to Hotel Cipriani Interests.

(a)General.    OEHL irrevocably agrees not to Transfer, or to permit the
Transfer of, any portion of the Palazzo Vendramin Interest or any HCSRL Quotas
(such Interest and Quotas which are the subject of a proposed Transfer are
hereinafter together referred to as the "Property") except in accordance with
the provisions of this Section 2. A transfer of Property subject to

2

--------------------------------------------------------------------------------



this Agreement shall not be deemed a Transfer if the transfer is to OEHL or a
company controlled by OEHL, provided the transferee (if other than OEHL)
executes an undertaking pursuant to which the transferee assumes the obligations
of the transferor hereunder.

(b)Procedure.    Before making or permitting any Transfer of the Property, OEHL
shall give Transfer Notice to Sherwood who shall have 30 days from receipt of
the Transfer Notice to notify OEHL whether Sherwood elects to purchase the
Property.

(i)If the Transfer Notice describes a sale of the Property in which the purchase
price is payable in cash within 360 days of the date of the Transfer Notice and
the Property consists directly and indirectly of assets and liabilities
connected with the hotel business in Venice, Italy including tradenames and
trademarks ("Sale Transfer") and if Sherwood elects to purchase the Property,
the closing of the purchase of the Property by Sherwood shall occur at the
offices of HCSRL on the 90th day following the end of the 30 day period during
which an election notice must be given to OEHL.

(ii)If the Transfer Notice describes a Transfer which is not a Sale Transfer,
OEHL, upon receipt of an election notice from Sherwood, shall cause the Fair
Market Value of the Property to be determined in accordance with the terms
hereof. The valuation shall be prepared promptly (in any event within 90 days
following the date of the Transfer Notice) and OEHL shall promptly give a copy
thereof to Sherwood. OEHL shall have the right, by notice given to Sherwood
within 30 days following its receipt of the valuation, to withdraw the Transfer
Notice (or cause it to be withdrawn) and thereby foreclose Sherwood from
purchasing the Property and itself from Transferring (or permitting the Transfer
of) the Property. Sherwood shall have the right, by notice given to OEHL within
30 days following receipt of the valuation, to withdraw the election notice and
Sherwood shall thereupon have no obligation to purchase the Property. If no
notice of withdrawal is given by either party, the closing of the purchase of
the Property by Sherwood shall occur on the 120th day following Sherwood's
receipt of the valuation, at the offices of HCSRL.

(iii)"Purchase Price" means, in the case of a Sale Transfer, the purchase price
of the Property as set forth in the Transfer Notice and shall be, if stated in a
currency other than United States dollars, the United States dollar equivalent
of the foreign currency price on the date of the closing. "Purchase Price"
means, in the case of a Transfer which is not a Sale Transfer, the Fair Market
Value of the Property.

(iv)At the closing of the purchase, Sherwood shall deliver to OEHL (or another
person designated by OEHL), against receipt of transfer documents in form and
substance reasonably satisfactory to Sherwood, either (A) a certified or bank
check in United States dollars payable to OEHL or its designee in the amount of
the Purchase Price, or, at the option of Sherwood, (B) the following documents:
(x) a certified or bank check in United States dollars payable to OEHL or its
designee in the amount of 20 percent of the Purchase Price, (y) a non-recourse
promissory note to the order of OEHL or its designee dated the closing date and
in United States dollars in the principal amount of 80 percent of the Purchase
Price, payable in ten equal annual instalments commencing on the first
anniversary of the note, together with interest payable annually in arrears on
the unpaid balance at the average rate of interest in effect during such year at
which Bank of America offers deposits of United States dollars in immediately
available funds to prime banks in the London inter-bank market, and (z) a
mortgage, pledge or other security document with respect to the Property, which
shall secure the note and which shall be in form and substance reasonably
satisfactory to OEHL.

(v)Any transfer taxes shall be payable by OEHL. Except as required by
Section 2(c), OEHL shall take, or permit to be taken, no action between the date
of the Transfer Notice and

3

--------------------------------------------------------------------------------



the closing date which might depreciate or otherwise adversely affect the value
of the Property.

(c)OEHL's Undertaking.    On or prior to the closing of the purchase of the
Property by Sherwood, OEHL shall, and shall cause HCSRL to, as appropriate,
(i) transfer to OEHL or another person designated by OEHL any assets and
liabilities which are owned or owed directly or indirectly by HCSRL or are part
of the Palazzo Vendramin Interest but which are not connected with the conduct
of the hotel business in Venice, Italy, and (ii) terminate or procure the
termination of any agreement or understanding between HCSRL, on the one hand,
and OEHL and/or its affiliates, on the other, to the extent that it relates to
the Property which is transferred to Sherwood or the hotel business in Venice,
Italy. The foregoing undertakings of OEHL shall apply as well to the transfer to
Sherwood of Cipriani Premises or HCSRL Quotas under the HCSRL Agreement.

(d)Right of OEHL to Transfer.    In the event Sherwood (i) does not elect to
purchase the Property, or (ii) withdraws his election, or (iii) does not make
the appropriate tender of payment of the Purchase Price as provided herein, then
OEHL shall be free for a period of 150 days following occurrence of the latest
of the foregoing events to Transfer, or cause the Transfer of, the Property free
and clear of the provisions of this Agreement, but only to the person named and
in accordance with the terms stated in the Transfer Notice. If OEHL fails to
consummate such Transfer within such 150 day period, the provisions of this
Agreement shall be reinstated without any further action and OEHL shall not make
or permit any other Transfer of the Property without initiating anew the
procedures set forth herein.

(e)Transfer of a Portion of Hotel Cipriani Interests.    If the Property which
is the subject of a Transfer Notice hereunder or under the HCSRL Agreement does
not include, directly or indirectly, all or substantially all of the Cipriani
Premises, the rights of Sherwood under this Agreement shall continue with
respect to a Transfer of any other property subject to this Agreement. If such
Property does include, directly or indirectly, all or substantially all of the
Cipriani Premises, and if the Property is Transferred or caused to be
Transferred by OEHL to Sherwood or a third party as provided herein or in the
HCSRL Agreement, then the rights of Sherwood under this Agreement shall
terminate with respect to any other property subject to this Agreement and such
rights under Section 2 of the HCSRL Agreement shall terminate with respect to
the property subject to that section.

(f)Direct Sale of HCSRL Assets.    If a Transfer Notice is given under Section 2
of the HCSRL Agreement, Sherwood shall have the right upon notice to OEHL and to
HCSRL to purchase the Entire Property (as defined in Section 3(a) of this
Agreement) in lieu of a direct purchase of HCSRL assets and the terms and
conditions applicable to a purchase by Sherwood of such Entire Property under
Section 2 of this Agreement shall govern, but such right shall be subject to the
condition that the purchase of the Entire Property in lieu of HCSRL assets shall
not be materially disadvantageous to OEHL and its subsidiaries. If Sherwood
exercises such right, OEHL shall cause HCSRL to waive compliance by Sherwood
under the HCSRL Agreement and to facilitate the purchase of the Entire Property
pursuant to this Agreement.


3.     Option on HCSRL Quotas and Palazzo Vendramin Interest in Change of
Control Circumstances.

(a)General.    If any "person" (as the term is defined for purposes of sections
13(d) and 14(d) of the U.S. Securities Exchange Act 1934), other than Sherwood
or a group including Sherwood, shall hereafter directly or indirectly acquire
control of OEHL, which means power to direct or cause direction of OEHL's
management and policies whether through the purchase of OEHL common shares or
otherwise, then Sherwood shall have the option to purchase all, but not less
than all, of the Palazzo Vendramin Interest and the HCSRL Quotas (such Interest
and

4

--------------------------------------------------------------------------------



Quotas are hereinafter together referred to as the "Entire Property") in the
manner hereinafter provided, during a term commencing on the date of such event
and ending the later of one year after the date of such event or one year after
Sherwood ceases to be a director and officer of OEHL.

(b)Procedure.    If Sherwood elects to exercise the option, he shall notify OEHL
of such election. Upon receipt of an option notice, OEHL shall thereupon cause
the Fair Market Value of the Entire Property to be determined as though the
Entire Property were proposed to be sold in a non-Sale Transfer as provided in
Section 2(b) and all the terms and conditions set forth in Section 2 (excluding
the third sentence of Section 2(b)(ii)) shall be applicable to the purchase of
the Entire Property by Sherwood pursuant to the exercise of the option, except
that:

(i)the Purchase Price shall be payable at the option of Sherwood either (A) by
certified or bank check in United States dollars payable to OEHL or another
person designated by OEHL in the amount of the Purchase Price or (B) by delivery
to OEHL or its designee of a non-recourse promissory note to the order of OEHL
or its designee dated the closing date and in a currency selected by Sherwood
(which shall be limited to United States Dollars, European Euros, Swiss Francs,
U.K. Sterling or Japanese Yen) in the principal amount of the Purchase Price,
payable in ten equal annual instalments commencing on the first anniversary of
the note, together with interest payable annually in arrears on the unpaid
balance at the average rate of interest in effect during such year at which Bank
of America offers deposits of the relevant currency in immediately available
funds to prime banks in the London inter-bank market, and

(ii)if Sherwood elects to pay the Purchase Price with such a non-recourse
promissory note, OEHL may require that such note be secured by either a first
mortgage on the Cipriani Premises or by a mortgage, pledge or other security
with respect to the Entire Property, in either case by documentation in form and
substance reasonably satisfactory to OEHL. Any cost or expense incurred in
connection with such mortgage, pledge or other security shall be payable by
OEHL.

4.     General Undertaking.

        OEHL hereby declares that if Sherwood exercises any of his rights to
purchase the Property or the Entire Property in accordance with the terms hereof
then:

(i)with effect from the date of such exercise until Sherwood becomes the
registered holder of any HCSRL Quotas comprised in the Property or the Entire
Property, OEHL will (x) either stand and be possessed of such Quotas and the
dividends and other distributions of profits or surplus or other assets in
respect thereof and all rights arising out of or in connection therewith in
trust for Sherwood or will procure that such Quotas and all such dividends,
distributions, surplus or other assets are so held; (y) deal with and dispose of
or procure the dealing with and disposing of such HCSRL Quotas, dividends,
distributions and rights as aforesaid as Sherwood shall direct; and (z) at the
request of Sherwood exercise or procure the exercise of the voting rights
attached to the HCSRL Quotas in such manner as Sherwood shall have previously
determined and if so requested by Sherwood will execute or procure the execution
of all instruments of proxy or other documents which may be necessary or proper
to enable Sherwood to attend and vote at any meeting of the holders of HCSRL
Quotas; and

(ii)with effect from the date of such exercise until Sherwood is the legal owner
of the Palazzo Vendramin Interest or such part thereof as is comprised in the
Property or the Entire Property, OEHL will stand and be possessed of such
Interest and all profits and rights arising therefrom or in connection therewith
in trust for Sherwood and will at all times from the date

5

--------------------------------------------------------------------------------



of such exercise deal with and dispose of such Interest and all profits and
rights as aforesaid as Sherwood shall direct.

5.     Assignment and Termination.

(a)Assignment.    The rights and obligations of Sherwood under this Agreement
shall not be assigned or otherwise transferred by him except that (i) Sherwood
may assign his or its rights and obligations under this Agreement to a company
wholly-owned by him and (ii) upon Sherwood's death, his legal representatives
shall have the rights and obligations of Sherwood under this Agreement for a
period of one year following his death and such rights and obligations shall
thereupon terminate.

(b)Termination.    Sherwood's rights and obligations under this Agreement shall
terminate upon the expiration of one year following his death, unless sooner
terminated as provided herein.

6.    Binding Effect.    This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their permitted successors and assigns. Except
as set forth elsewhere in this Agreement, this Agreement may not be transferred
or assigned by any party without the prior written consent of the other party.

7.    Entire Agreement.    This Agreement and the HCSRL Agreement contain the
entire agreement of the parties and supersede all previous written or oral
agreements of the parties with respect to the subject matter hereof, and no
modification or waiver of any provision hereof will be binding upon any such
party unless in writing and signed by the party agreeing to such modification or
waiver.

8.    Governing Law and Arbitration.    The substantive law of the State of New
York, including any applicable statute of limitations whether deemed substantive
or procedural, shall govern this Agreement. Any controversy or claim arising out
of or related to this Agreement, or the breach thereof, shall be settled by
arbitration in New York in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, and judgment upon any award rendered may
be entered in any court having jurisdiction thereof.

9.    Notice.    All notices required or permitted by this Agreement shall be in
writing and delivered personally, or sent by certified mail, return receipt
requested, or sent by telex, telegram or facsimile, addressed as follows, or to
such other address as one party may designate by written notice to the other
parties: (i) if to Sherwood, addressed to James B. Sherwood, Sea Containers
House, 20 Upper Ground, London SE1 9PF England; and (ii) if to OEHL, addressed
to Orient-Express Services Ltd., Sea Containers House, 20 Upper Ground, London
SE1 9PF England, Attention: Managing Director. Any such notice shall be deemed
to be given on the date received at the address of the addressee or, if
delivered personally, on the date so delivered.

10.    Determination of Fair Market Value.    Fair Market Value shall be
determined by a valuator appointed by agreement between the transferor and the
party exercising the right to purchase property. In the absence of such
agreement within 15 days following the date of an election notice or option
notice, the valuator shall be American Appraisal Company or if it is not
available to perform the valuation, the valuator shall be appointed by
Deloitte & Touche LLP. The cost of the valuation shall be shared equally by the
transferor and the party exercising the right to purchase property. If the
valuation is stated in a currency other than United States dollars, then Fair
Market Value shall be the United States dollar equivalent (or, if the Purchaser
has elected another currency as provided in Section 3(b), the equivalent of such
other currency) of the foreign currency valuation on the date of the closing.

6

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

 
   
   
    /s/ J.B. SHERWOOD

--------------------------------------------------------------------------------

    James B. Sherwood
 
 
Orient-Express Hotels Ltd., on behalf of itself and as successor to
Orient-Express Hotels Inc. and Sea Containers America Inc
 
 
By:
 
/s/ S.M.C. SHERWOOD

--------------------------------------------------------------------------------

        President
 
 
By:
 
/s/ J.G. STRUTHERS

--------------------------------------------------------------------------------

        Vice President—Finance and Chief Financial Officer

7

--------------------------------------------------------------------------------





QuickLinks


Amended and Restated Right of First Refusal and Option Agreement Regarding
Indirectly Held Hotel Cipriani Interests
